IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37790

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 394
                                                )
       Plaintiff-Respondent,                    )     Filed: March 16, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
CHARLES ROY CELLAN,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order denying motion to withdraw guilty pleas, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________
GRATTON, Chief Judge
       Charles Roy Cellan appeals from the district court’s denial of his motion to withdraw his
guilty pleas. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Cellan pled guilty to two counts of felony domestic battery, Idaho Code §§ 18-903, 18-
918(2). The district court imposed a ten-year determinate sentence for the first count and a
consecutive ten-year sentence with five years determinate for the second count. Cellan filed an
Idaho Criminal Rule 35 motion, which the district court denied. Cellan appealed and this Court
affirmed in an unpublished decision. State v. Cellan, Docket No. 35145 (Ct. App. March 12,
2009) (unpublished). A remittitur was issued on June 3, 2009.




                                               1
       More than eight months later, on February 26, 2010, Cellan filed a motion to withdraw
his guilty pleas pursuant to I.C.R. 33. The district court appointed counsel. Cellan argued that
the district court should have ordered a psychological evaluation prior to acceptance of his guilty
pleas, that the pleas were not made knowingly, intelligently, and voluntarily, and that he should
be permitted to withdraw his pleas to correct a manifest injustice. Following a hearing, the
district court denied the motion, concluding that it lacked jurisdiction to decide the motion and,
alternatively, that Cellan had failed to demonstrate manifest injustice. Cellan appeals.
                                                II.
                                           ANALYSIS
       Cellan claims that the district court erred by denying his motion to withdraw his guilty
pleas. Cellan states: “Mindful of the fact that his argument is foreclosed by this Court’s decision
in State v. Jakoski, 139 Idaho 352, 79 P.3d 711 (2003), Mr. Cellan asserts that the district court
erred when it denied his motion on jurisdictional grounds. Additionally, Mr. Cellan asserts that
the district court erred when it denied his motion on the merits.” The State contends that, indeed,
under Jakoski, the district court lacked jurisdiction to consider the motion to withdraw guilty
pleas. We agree.
       In Jakoski, the Idaho Supreme Court held that, absent a statute or rule extending its
jurisdiction, a trial court’s jurisdiction to amend or set aside a judgment expires once the
judgment becomes final, either by expiration of the time for appeal, or affirmance of the
judgment on appeal. Id. at 355, 79 P.3d at 714. The Court further held that I.C.R. 33(c) does not
include any provision extending the jurisdiction of the trial court for the purpose of hearing a
motion to withdraw a guilty plea. Id.
       The district court no longer had jurisdiction to hear Cellan’s motion to withdraw his
guilty pleas after the judgment of conviction became final. Cellan’s judgment of conviction
became final upon the issuance of the remittitur following appeal, over eight months before
Cellan filed his motion to withdraw guilty pleas.       The district court lacked jurisdiction to
entertain the motion. See also State v. Peterson, 148 Idaho 610, 614, 226 P.3d 552, 556 (Ct.
App. 2010).




                                                 2
                                               III.
                                        CONCLUSION
       The district court was without jurisdiction to entertain Cellan’s motion to withdraw guilty
pleas, filed after his judgment of conviction became final. The district court’s order denying
Cellan’s motion to withdraw his guilty pleas is affirmed.
       Judge LANSING and Judge MELANSON CONCUR.




                                                3